Title: From George Washington to William Scott, 24 January 1783
From: Washington, George
To: Scott, William


                        
                            Sir
                            Head Quarters Newburgh Jany 24th 1783
                            
                        
                        Upon observing the naked & forlorn situation of your Recruits of last year, & in general the
                            indifferent appearance which the whole Brigade made yesterday under arms, I am induced to order the two Regts to be
                            immediately put in perfect uniform; to obtain the necessary instructions for which you will without loss of time apply to
                            Head Quarters.
                        This measure is adopted not only with a design to put the two Regts of N. Hampshire at least on a level with
                            the other Troops, but even to give them such an advantage in point of appearance as will attone for the inconveniencies
                            they have suffered by so long a detachment from the Army; the disadvantages incident to which state, have hitherto been
                            their apology—but, Sir, I shall expect from this Moment, that no favorable allowances will be required by them, but on the
                            contrary that a spirit of emulation & passion to excel in discipline, as well as appearance will prevail amongst
                            your Troops in so great a degree, as to entitle them to honorable Notice, instead of public reprehension at future
                            Inspection; for I propose to see them again under Arms in the course of this Winter—I beg you to communicate the purport
                            of this Letter to all the Officers of your Line, & to inform them that I shall rely upon their most zealous
                            & unremitting exertions to put these Troops under their Orders, on the most respectable footing before the opening
                            of the next Campaign. I am Sir with due consideration Your Most Obedt Servt
                    